DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.
Claim Objections
Claim 5 is objected to because of the following informalities:  Line 21 of claim 5 recites “providing a dielectric layer comprises providing a dielectric layer…”. However, line 8 of claim 5 also recites “a dielectric layer”. This is determined by the Examiner to be a mere typographical error. Thus, the Examiner understands line 21 of claim 5 to be “wherein providing the dielectric layer comprises providing the dielectric layer…”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2015/0144953) hereinafter “Hill” in view of Then et al. (US 2020/0219986) hereinafter “Then” and in further view of  Yang et al. (US 2008/0073670) hereinafter “Yang”. 
Regarding claim 1, Fig. 1 of Hill teaches a field effect transistor structure, comprising: a semiconductor (Item 120) having a source electrode (Item 180), a drain electrode (Item 182) and a gate electrode (Item 140 in contact with corresponding portions of a surface of the semiconductor (Item 120), where the gate electrode (Item 140) has a top surface (Top surface of Item 140); a field plate structure (Item 160) for shaping an electric field (Paragraph 0002) in a region between the gate electrode (Item 140) and the drain electrode (Item 182), the field plate structure (Item 160) comprising: a metal layer (Item 160) on the surface of the semiconductor (Item 120) over the region between the gate electrode (Item 140) and the drain electrode (Item 182), wherein the metal layer (Item 160) is on the top surface of the gate electrode (Item 140); the metal layer (Item 140) disposed extending from the top surface of the gate electrode (Item 140) toward the drain electrode (Item 182) over the region between the gate electrode (Item 140) and the drain electrode (Item 182) so that the metal layer (Item 160) is at least over the top surface of the gate electrode (Item 140), where no metal layer (Item 160) is located in a portion extending from the drain electrode (Item 182). 
Hill does not teach where the field plate structure is metal free nor where the field plate structure comprises a dielectric layer on the surface of the semiconductor over the region between the gate electrode and the drain electrode, wherein the dielectric layer is on the top surface of the gate electrode; fixed immobile electric charge, having a predetermined distribution in the depth of the dielectric layer, disposed in a portion of the dielectric layer extending from the top surface of the gate electrode toward the drain electrode over the region between the gate electrode and the drain electrode, the fixed immobile electric charge located in the portion of the dielectric layer extending from the top surface of the gate electrode so that the fixed immobile electric charge is at least over the top surface of the gate electrode, wherein no fixed immobile electric charge is located in a portion of the dielectric layer extending from the drain electrode.
 Then teaches a field effect transistor where a field plate structure is metal free (Paragraph 0047 where the field plate structure comprises ions and a dielectric), the field plate structure comprises a dielectric layer (Item 110) and fixed immobile electric charge (Paragraph 0047) disposed in a portion of the  dielectric layer (Item 110).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the metal field plate of Hill with the fixed immobile electric charge in a dielectric layer field plate of Then such that the field plate structure is metal free because fixed immobile electric charge in a dielectric layer provide viable approaches to changing the distribution of electric field at a transistor drain to increase the breakdown voltage of a transistor without incurring the large parasitic capacitances associated with the use of metal field plates (Then Abstract). Further the use of fixed immobile electric charge in a dielectric layer as the field plate negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
When the metal field plate of Hill is replaced with the fixed immobile electric charge in dielectric layer field plate of Then in the location taught by Hill the field plate structure will comprise a dielectric layer on the surface of the semiconductor over the region between the gate electrode and the drain electrode, wherein the dielectric layer is on the top surface of the gate electrode; fixed immobile electric charge, having a predetermined distribution in the depth of the dielectric layer, will be disposed in a portion of the dielectric layer extending from the top surface of the gate electrode toward the drain electrode over the region between the gate electrode and the drain electrode, the fixed immobile electric charge will be located in the portion of the dielectric layer extending from the top surface of the gate electrode so that the fixed immobile electric charge is at least over the top surface of the gate electrode, wherein no fixed immobile electric charge is located in a portion of the dielectric layer extending from the drain electrode.
Hill does not teach wherein the dielectric layer is in direct contact with a top surface of the drain electrode and in direct contact with a top surface of the source electrode. 
Fig. 1 of Yang teaches where a dielectric layer (Item 60) comprising a field plate structure (Item 80) is in direct contact with a top surface of a drain electrode (Item 40) and in direct contact with a top surface of a source electrode (Item 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer be in direct contact with a top surface of the drain electrode and in direct contact with a top surface of the source electrode because the dielectric layer protects portions of the source and drain electrodes that are not covered by source and drain contacts, respectively.    
Regarding claim 2, the combination of Hill, Then and Yang teaches all of the elements of the claimed invention as stated above.
Hill does not teach wherein the fixed immobile electric charge solely enables the field plate structure to shape the electric field in the region between the gate electrode and the drain electrode.
Then further teaches where the fixed immobile electric charge is electrically floating such that the fixed immobile electric charge solely enables the field plate to shape the electric field in the region between the gate and the drain (Paragraph 0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fixed immobile electric charge solely enable the field plate structure to shape an electric field in a region between the gate electrode and the drain electrode because it allows the field plate to be electrically floating (Then Paragraph 0047) which negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
Regarding claim 3, the combination of Hill, Then and Yang teaches all of the elements of the claimed invention as stated above.
Hill does not teach wherein the fixed immobile electric charge is electrically isolated from the source electrode and the drain electrode.
Then further teaches where the fixed immobile electric charge is electrically floating such that the fixed immobile electric charge is electrically isolated from the source and the drain (Paragraph 0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fixed immobile electric charge be electrically isolated from the source electrode and the drain electrode because it allows the field plate to be electrically floating (Then Paragraph 0047) which negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
Regarding claim 4, the combination of Hill, Then and Yang teaches all of the elements of the claimed invention as stated above.
Hill does not teach wherein the fixed immobile electric charge solely enables the field plate structure to shape the electric field in the region between the gate electrode and the drain electrode.
Then further teaches where the fixed immobile electric charge is electrically floating such that the fixed immobile electric charge solely enables the field plate to shape the electric field in the region between the gate and the drain (Paragraph 0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fixed immobile electric charge solely enable the field plate structure to shape an electric field in a region between the gate electrode and the drain electrode because it allows the field plate to be electrically floating (Then Paragraph 0047) which negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
Regarding claim 7, Fig. 1 of Hill teaches a field effect transistor, comprising: a semiconductor (Item 120) having a source electrode (Item 180), a drain electrode (Item 182) and a gate electrode (Item 1400 in contact with corresponding portions of a surface of the semiconductor (Item 120), where the gate electrode (Item 140) has a top surface (Top surface of Item 140); a field plate (Item 160) comprising: a metal layer (Item 160) disposed on the surface of the semiconductor (Item 120) in a region between the source electrode (Item 180) and the drain electrode (Item 182), the metal layer (Item 160) being located extending from the top surface of the gate electrode (Item 140) toward the drain electrode (Item 182) so that the metal layer (Item 160) is at least over the top surface of the gate electrode (Item 140), where no metal layer (Item 160) is located extending from the drain electrode (Item 182). 
Hill does not teach where the field plate structure is metal free nor where the field plate structure comprises a dielectric layer disposed on the surface of the semiconductor in a region between the source electrode and the drain electrode, an electric charge being disposed in a predetermined distribution in portions of the dielectric layer, the electric charge being located in a portion of the dielectric layer extending from the top surface of the gate electrode toward the drain electrode so that the fixed immobile electric charge is at least over the top surface of the gate electrode, wherein no electric charge is located in a portion of the dielectric layer extending from the drain electrode.
Then teaches a field effect transistor where a field plate structure is metal free (Paragraph 0047 where the field plate structure comprises ions and a dielectric), the field plate structure comprises a dielectric layer (Item 110) and fixed immobile electric charge (Paragraph 0047) disposed in a portion of the dielectric layer (Item 110).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the metal field plate of Hill with the fixed immobile electric charge in a dielectric layer field plate of Then such that the field plate structure is metal free because fixed immobile electric charge in a dielectric layer provide viable approaches to changing the distribution of electric field at a transistor drain to increase the breakdown voltage of a transistor without incurring the large parasitic capacitances associated with the use of metal field plates (Then Abstract). Further the use of fixed immobile electric charge in a dielectric layer as the field plate negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
When the metal field plate of Hill is replaced with the fixed immobile electric charge in dielectric layer field plate of Then in the location taught by Hill the field plate structure will comprise a dielectric layer disposed on the surface of the semiconductor in a region between the source electrode and the drain electrode, an electric charge being disposed in a predetermined distribution in portions of the dielectric layer, the electric charge being located in a portion of the dielectric layer extending from the top surface of the gate electrode toward the drain electrode so that the fixed immobile electric charge is at least over the top surface of the gate electrode, wherein no electric charge is located in a portion of the dielectric layer extending from the drain electrode. 
Hill does not teach wherein the dielectric layer is in direct contact with a top surface of the drain electrode and in direct contact with a top surface of the source electrode. 
Fig. 1 of Yang teaches where a dielectric layer (Item 60) comprising a field plate structure (Item 80) is in direct contact with a top surface of a drain electrode (Item 40) and in direct contact with a top surface of a source electrode (Item 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer be in direct contact with a top surface of the drain electrode and in direct contact with a top surface of the source electrode because the dielectric layer protects portions of the source and drain electrodes that are not covered by source and drain contacts, respectively.    
Regarding claim 8, Fig. 1 of Hill teaches a field effect transistor, comprising: a semiconductor (Item 120; Paragraph 0015) having a source electrode (Item 180), a drain electrode (Item 182) and a gate electrode (Item 140) in contact with corresponding portions of a surface of the semiconductor (Item 120), where the gate electrode (Item 140) has a top surface (top surface of Item 140); a plurality of vertically stacked dielectric layers (Items 150 and 170), the plurality of vertically stacked dielectric layers (Items 150 and 170) are on the top surface of the gate electrode (Item 140), a metal layer (Item 160) disposed between portions of the plurality of vertically stacked dielectric layers (Items 150 and 170) providing a field plate structure (Paragraph 0019), the metal layer (Item 160) located in between a portion of the plurality of vertically stacked dielectric layers (Items 150 and 170) extending from the top surface of the gate electrode (Item 140) toward the drain electrode (Item 182) so that the metal layer (Item 160) is at least over the top surface of the gate electrode (Item 140), wherein no metal layer (Item 160) is located in between a portion of the vertically stacked dielectric layers (Items 150 and 170) extending from the drain electrode (Item 182). 
Hill does not teach where the field plate structure is metal free nor where an upper one of the vertically stacked dielectric layers have a fixed immobile electric charge disposed in portions thereof providing a field plate structure.
	Then teaches a field effect transistor where fixed immobile charges (Paragraph 0047) are disposed in portions of a dielectric layer (Item 110) providing for a field plate (Item 104; Paragraph 0047).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the field plate structure be metal free where an upper one of the vertically stacked dielectric layers has a fixed immobile electric charge disposed in portions thereof providing a field plate because fixed immobile electric charge provide viable approaches to changing the distribution of electric field at a transistor drain to increase the breakdown voltage of a transistor without incurring the large parasitic capacitances associated with the use of metal field plates (Then Abstract) and the bottom dielectric layer insulates the field plate in the upper dielectric layer from the gate electrode (Hill Paragraph 0019). Further the use of fixed immobile electric charge as the field plate negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier. 
Hill does not teach where the fixed immobile electric charge solely enables the field plate structure to shape an electric field in a region between the gate electrode and the drain electrode of the field plate structure of the transistor nor where the fixed immobile electric charge solely modifies the electric field in the transistor disposed on the surface of the semiconductor in regions between the source electrode and the drain electrode.
Then further teaches where the fixed immobile electric charge is electrically floating (Paragraph 0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fixed immobile electric charge solely enable the field plate structure to shape an electric field in a region between the gate electrode and the drain electrode of the field plate structure of the transistor, where the fixed immobile electric charge solely modifies the electric field in the transistor disposed on the surface of the semiconductor in regions between the source electrode and the drain electrode because it allows the field plate to be electrically floating (Then Paragraph 0047) which negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
When the metal field plate of Hill is replaced with the fixed immobile electric charge in dielectric layer field plate of Then in the location taught by Hill the field plate structure will comprise a dielectric layer disposed on the surface of the semiconductor such that the fixed immobile electric charge is at least over the top surface of the gate electrode, where no fixed immobile electric charge is located in a portion of the dielectric layer extending from the drain electrode.
 Hill does not teach wherein the plurality of vertically stacked dielectric layers are on a top surface of the drain electrode and on a top surface of the source electrode. 
Fig. 1 of Yang teaches where a dielectric layer (Item 60) comprising a field plate structure (Item 80) is on a top surface of a drain electrode (Item 40) and on a top surface of a source electrode (Item 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer be on a top surface of the drain electrode and on a top surface of the source electrode because the dielectric layer protects portions of the source and drain electrodes that are not covered by source and drain contacts, respectively.    
Regarding claim 12, Fig. 1 of Hill teaches a field effect transistor, comprising a field plate structure (Item 160) for shaping an electric field (Paragraph 0002) in a region between a gate electrode (Item 140) and a drain electrode (Item 182), wherein the gate electrode (Item 140) has a top surface (Top surface of Item 140), wherein the field plate structure (Item 160) comprises: a metal layer (Item 160) disposed on the region between the top surface of the gate electrode (Item 140) and the drain electrode (Item 182), the metal layer (Item 160) extending from the top surface of the gate electrode (Item 140) toward the drain electrode (Item 182), wherein the metal layer (Item 160) is not disposed extending from the drain electrode (Item 182) toward the gate electrode (Item 140). 
The process limitation of “and implemented via ion implantation” found in product claim 12 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 12 does not require the electric charge be implemented via ion implantation, but simply that electric charge is present in the dielectric layer extending from the gate towards the drain.  However, Then does disclose where ion implanted electric charge is implemented via ion implantation (Paragraph 0047).
Hill does not teach where the field plate structure is metal free nor where the field plate structure comprises a dielectric layer disposed on the region between the top surface of the gate electrode and the drain electrode; electric charge disposed in portions of the dielectric layer in the portion of the dielectric layer extending from the top surface of the gate electrode toward the drain electrode, wherein the electric charge is not disposed in a portion of the dielectric layer extending from the drain electrode toward the gate electrode.
Then teaches a field effect transistor where a field plate structure comprises a dielectric layer (Item 110) where electric charges (Paragraph 0047) are disposed in portions of the dielectric layer (Item 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the field plate structure of Hill comprise a dielectric layer where electric charge is disposed in portions of the dielectric layer because electric charges in a dielectric layer provide viable approaches to changing the distribution of electric field at a transistor drain to increase the breakdown voltage of a transistor without incurring the large parasitic capacitances associated with the use of metal field plates (Then Abstract). Further the use of electric charge as the field plate negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
When the metal field plate of Hill is replaced with the fixed immobile electric charge in dielectric layer field plate of Then in the location taught by Hill the field plate structure will comprise a dielectric layer disposed on the region between the top surface of the gate electrode and the drain electrode; electric charge disposed in portions of the dielectric layer in the portion of the dielectric layer extending from the top surface of the gate electrode toward the drain electrode, wherein the electric charge is not disposed in a portion of the dielectric layer extending from the drain electrode toward the gate electrode.
Hill does not teach where the electric charge solely produces the electric field.
Then further teaches where the fixed immobile electric charge is electrically floating and solely produces the electric field (Paragraph 0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the electric charge solely produce the electric field because it allows the field plate to be electrically floating (Then Paragraph 0047) which negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
Hill does not teach wherein the dielectric layer is in direct contact with a top surface of the drain electrode and in direct contact with a top surface of the source electrode. 
Fig. 1 of Yang teaches where a dielectric layer (Item 60) comprising a field plate structure (Item 80) is in direct contact with a top surface of a drain electrode (Item 40) and in direct contact with a top surface of a source electrode (Item 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer be in direct contact with a top surface of the drain electrode and in direct contact with a top surface of the source electrode because the dielectric layer protects portions of the source and drain electrodes that are not covered by source and drain contacts, respectively.    
Regarding claim 13, Fig. 1 of Hill teaches a field effect transistor structure, comprising: a field plate structure (Item 160) configured to generate an electric field in a region between a gate electrode (Item 140) and a drain electrode (Item 182), wherein the gate electrode (Item 140) has a top surface (Top surface of Item 140), wherein the field plate structure (Item 160) comprises: a metal layer (Item 160) disposed on the top surface of the gate electrode (Item 140) and on a surface of a semiconductor (Item 120) in the region between the gate electrode (Item 140) and the drain electrode (Item 182); the metal layer (Item 160) extending from the gate electrode (Item 140) toward the drain electrode (Item 182), wherein no metal layer (Item 160) is located extending from the drain electrode (Item 182) toward the gate electrode (Item 140). 
The process limitation of “ion implanted” found in product claim 13 invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).  Anticipation of claim 13 does not require the electric charge be implemented via ion implantation, but simply that electric charge is present in the dielectric layer extending from the gate towards the drain.  However, Then does disclose where ion implanted electric charge is implemented via ion implantation (Paragraph 0047).
Hill does not teach where the field plate structure is metal free nor where the field plate structure comprises a dielectric layer disposed on the top surface of the gate electrode and on a surface of a semiconductor in the region between the gate electrode and the drain electrode; electric charge disposed in portions of the dielectric layer, the electric charge being located in the portion of the dielectric layer extending from the gate electrode toward the drain electrode, wherein no electric charge is located in a portion of the dielectric layer extending from the drain electrode toward the gate electrode.
Then teaches a field effect transistor where a field plate structure comprises a dielectric layer (Item 110) where electric charges (Paragraph 0047) are disposed in portions of the dielectric layer (Item 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the field plate structure of Hill comprise a dielectric layer where electric charge is disposed in portions of the dielectric layer because electric charges in a dielectric layer provide viable approaches to changing the distribution of electric field at a transistor drain to increase the breakdown voltage of a transistor without incurring the large parasitic capacitances associated with the use of metal field plates (Then Abstract). Further the use of electric charge as the field plate negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
When the metal field plate of Hill is replaced with the fixed immobile electric charge in dielectric layer field plate of Then in the location taught by Hill the field plate structure will comprise a dielectric layer disposed on the top surface of the gate electrode and on a surface of a semiconductor in the region between the gate electrode and the drain electrode; electric charge will be disposed in portions of the dielectric layer, the electric charge will be located in the portion of the dielectric layer extending from the gate electrode toward the drain electrode, wherein no electric charge is located in a portion of the dielectric layer extending from the drain electrode toward the gate electrode.
Hill does not teach wherein the dielectric layer is in direct contact with a top surface of the drain electrode and in direct contact with a top surface of the source electrode. 
Fig. 1 of Yang teaches where a dielectric layer (Item 60) comprising a field plate structure (Item 80) is in direct contact with a top surface of a drain electrode (Item 40) and in direct contact with a top surface of a source electrode (Item 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer be in direct contact with a top surface of the drain electrode and in direct contact with a top surface of the source electrode because the dielectric layer protects portions of the source and drain electrodes that are not covered by source and drain contacts, respectively.    
Regarding claim 14, the combination of Hill, Then and Yang teaches all of the elements of the claimed invention as stated above.
Hill does not teach where the dielectric layer is undivided, wherein the dielectric layer is in direct contact with the top surface of the gate electrode, wherein the dielectric layer extends from the top surface of the drain electrode over the top surface of the gate electrode to the top surface of the source electrode.
Fig. 1 of Yang teaches a dielectric layer (Item 60) comprising a field plate structure (Item 80), where the dielectric layer (Item 60) is undivided, wherein the dielectric layer (Item 60) is in direct contact with the top surface of the gate electrode (Item 50), wherein the dielectric layer (Item 60) extends from the top surface of the drain electrode (Item 40) over the top surface of the gate electrode (Item 50) to the top surface of the source electrode (Item 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer be undivided, wherein the dielectric layer is in direct contact with the top surface of the gate electrode, wherein the dielectric layer extends from the top surface of the drain electrode over the top surface of the gate electrode to the top surface of the source electrode because this configuration allows for the dielectric layer to protect the gate source and drain electrodes where portions of contacts to the respective electrodes is not present.
Regarding claim 15, the combination of Hill, Then and Yang teaches all of the elements of the claimed invention as stated above.
Hill does not teach where the dielectric layer is in direct contact with the top surface of the gate electrode, wherein the dielectric layer extends from the top surface of the drain electrode over the top surface of the gate electrode to the top surface of the source electrode.
Fig. 1 of Yang teaches a dielectric layer (Item 60) comprising a field plate structure (Item 80), where the dielectric layer (Item 60) is undivided, wherein the dielectric layer (Item 60) is in direct contact with the top surface of the gate electrode (Item 50), wherein the dielectric layer (Item 60) extends from the top surface of the drain electrode (Item 40) over the top surface of the gate electrode (Item 50) to the top surface of the source electrode (Item 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer be in direct contact with the top surface of the gate electrode, wherein the dielectric layer extends from the top surface of the drain electrode over the top surface of the gate electrode to the top surface of the source electrode because this configuration allows for the dielectric layer to protect the gate source and drain electrodes where portions of contacts to the respective electrodes is not present.
Regarding claim 16, the combination of Hill, Then and Yang teaches all of the elements of the claimed invention as stated above.
Hill does not teach where the plurality of vertically stacked dielectric layers extend from the top surface of the drain electrode over the top surface of the gate electrode to the top surface of the source electrode.
Fig. 1 of Yang teaches a dielectric layer (Item 60) comprising a field plate structure (Item 80), where the dielectric layer (Item 60) is undivided, wherein the dielectric layer (Item 60) is in direct contact with the top surface of the gate electrode (Item 50), wherein the dielectric layer (Item 60) extends from the top surface of the drain electrode (Item 40) over the top surface of the gate electrode (Item 50) to the top surface of the source electrode (Item 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of vertically stacked dielectric layers extend from the top surface of the drain electrode over the top surface of the gate electrode to the top surface of the source electrode because this configuration allows for the dielectric layer to protect the gate source and drain electrodes where portions of contacts to the respective electrodes is not present.
Regarding claim 17, the combination of Hill, Then and Yang teaches all of the elements of the claimed invention as stated above.
Hill does not teach where the dielectric layer is in direct contact with the top surface of the gate electrode, wherein the dielectric layer extends from the top surface of the drain electrode over the top surface of the gate electrode to the top surface of the source electrode.
Fig. 1 of Yang teaches a dielectric layer (Item 60) comprising a field plate structure (Item 80), where the dielectric layer (Item 60) is undivided, wherein the dielectric layer (Item 60) is in direct contact with the top surface of the gate electrode (Item 50), wherein the dielectric layer (Item 60) extends from the top surface of the drain electrode (Item 40) over the top surface of the gate electrode (Item 50) to the top surface of the source electrode (Item 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer be in direct contact with the top surface of the gate electrode, wherein the dielectric layer extends from the top surface of the drain electrode over the top surface of the gate electrode to the top surface of the source electrode because this configuration allows for the dielectric layer to protect the gate source and drain electrodes where portions of contacts to the respective electrodes is not present.
Regarding claim 18, the combination of Hill, Then and Yang teaches all of the elements of the claimed invention as stated above.
Hill does not teach where the dielectric layer is in direct contact with the top surface of the gate electrode, wherein the dielectric layer extends from the top surface of the drain electrode over the top surface of the gate electrode to the top surface of the source electrode.
Fig. 1 of Yang teaches a dielectric layer (Item 60) comprising a field plate structure (Item 80), where the dielectric layer (Item 60) is undivided, wherein the dielectric layer (Item 60) is in direct contact with the top surface of the gate electrode (Item 50), wherein the dielectric layer (Item 60) extends from the top surface of the drain electrode (Item 40) over the top surface of the gate electrode (Item 50) to the top surface of the source electrode (Item 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer be in direct contact with the top surface of the gate electrode, wherein the dielectric layer extends from the top surface of the drain electrode over the top surface of the gate electrode to the top surface of the source electrode because this configuration allows for the dielectric layer to protect the gate source and drain electrodes where portions of contacts to the respective electrodes is not present.
Claims 5, 6, 9, 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 2015/0144953) hereinafter “Hill” in view of Then et al. (US 2020/0219986) hereinafter “Then” and Chen et al. (US 2018/0175186) hereinafter “Chen” and in further view of Yang et al. (US 2008/0073670) hereinafter “Yang”.
Regarding claim 5, Fig. 1 of Hill teaches a method, comprising forming a field effect transistor, the forming comprising: providing a semiconductor structure (Item 120) having a source electrode (Item 180), a drain electrode (Item 182) and a gate electrode (Item 140) in contact with corresponding portions of a surface of the semiconductor structure (Item 120), wherein the gate electrode (Item 140) has a top surface (Top surface of Item 140); forming a field plate (Item 160), comprising: providing a metal layer (Item 160) disposed on the surface of the semiconductor structure (Item 120) in regions between the source electrode (Item 180) and the drain electrode (Item 182), the metal layer (Item 160) extending over the top surface of the gate electrode (Item 140); extending from the top surface of the gate electrode (Item 140) toward the drain electrode (Item 182), wherein no metal layer (Item 160) extends from the drain electrode (Item 182) toward the gate electrode (Item 140).
Hill does not teach forming a field plate, where the field plate is metal free, forming the field plate comprising: providing a dielectric layer disposed on the surface of the semiconductor structure in regions between the source electrode and the drain electrode, the dielectric layer extending over the top surface of the gate electrode; providing a mask on the dielectric layer, the mask covering areas of the dielectric layer and exposing portions of the dielectric layer; implanting electric ions in the portions of the dielectric layer from a source external of the semiconductor structure, the electric ions extending over a region between the top surfaces of the gate electrode and the drain electrode, the electric ions implanted in the portion of the dielectric layer extending  from the top surface of the gate electrode toward the drain electrode so that the electric ions are at least over the top surface of the gate electrode extend over a region between the top surface of the gate electrode and the drain electrode, and no electric ions are implanted in a portion of the dielectric layer extending from the drain electrode toward the gate electrode covered by the mask.
Then teaches a field effect transistor where a field plate is metal free (Paragraph 0047) and electric ions (Paragraph 0047) are implanted via ion implantation in portions of a dielectric layer (Item 110) providing for a field plate (Item 104; Paragraph 0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the field plate structure be metal free and implant electric ions in the portions of the dielectric layer from a source external of the semiconductor structure, such that the electric ions extend over a region between the top surface of the gate electrode and the drain electrode, and no electric ions are present in a portion of the dielectric layer extending from the drain electrode toward the gate electrode because electric charges provide viable approaches to changing the distribution of electric field at a transistor drain to increase the breakdown voltage of a transistor without incurring the large parasitic capacitances associated with the use of metal field plates (Then Abstract). Further the use of electric charge as the field plate negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
Chen teaches where a mask (Item 140) is used during an ion implantation process (Item 152), where the portions covered by the mask are not implanted and the portions exposed by the mask are implanted (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a mask on the dielectric layer, the mask covering areas of the dielectric layer and exposing portions of the dielectric layer, where electric ions are implanted in portions of the dielectric layer exposed by the mask and where electric ions are not implanted in portions of the dielectric layered covered by the mask because using a mask during ion implantation is known to limit the location where electric ions are implanted such that electric ions can be implanted in desired locations (Chen Paragraph 0056).   
When the metal field plate of Hill is replaced with the fixed immobile electric charge in dielectric layer field plate of Then in the location taught by Hill the field plate structure will have implanted ions in a dielectric layer disposed on the top surface of the gate electrode and on a surface of a semiconductor in the region between the gate electrode and the drain electrode; electric ions will be disposed in portions of the dielectric layer, the electric ions will be located in the portion of the dielectric layer extending from the gate electrode toward the drain electrode so that the electric ions are at least over the top surface of the gate electrode, wherein no electric charge is located in a portion of the dielectric layer extending from the drain electrode toward the gate electrode.
Hill does not teach wherein providing the dielectric layer comprises providing the dielectric layer on a top surface of the drain electrode and directly on a top surface of a source electrode. 
Fig. 1 of Yang teaches where a dielectric layer (Item 60) comprising a field plate structure (Item 80) is provided in direct contact with a top surface of a drain electrode (Item 40) and in direct contact with a top surface of a source electrode (Item 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have providing the dielectric layer comprise providing the dielectric layer on a top surface of the drain electrode and directly on a top surface of a source electrode because the dielectric layer protects portions of the source and drain electrodes that are not covered by source and drain contacts, respectively.    
Regarding claim 6, the combination of Hill, Then, Chen and Yang teaches all of the elements of the claimed invention as stated above.
Hill does not teach where the electron ions are deposited with a predetermined distribution into the dielectric layer.
Fig. 1 of Then further teaches where the electron ions are deposited with a predetermined distribution into the dielectric layer (Item 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the electric ions deposited with a predetermined distribution into the dielectric layer because the distribution of electric ions will change the distribution of the electric field at a transistor drain to increase the breakdown voltage of the transistor without incurring the large parasitic capacitances associated with the use of metal files plates (Then Abstract).
Regarding claim 9, Fig. 1 of Hill teaches a method, comprising forming a field effect transistor, the forming comprising: providing a semiconductor structure (Item 120) having a source electrode (Item 180), a drain electrode (Item 182) and a gate electrode (Item 140) in contact with corresponding portions of a surface of the semiconductor structure (Item 120), wherein the gate electrode (Item 140) has a top surface (Top surface of Item 140); providing a field plate structure (Item 160), comprising a metal layer (Item 160) disposed on the surface of the semiconductor structure (Item 120) in regions between the gate electrode (Item 140) and the drain electrode (Item 182) and disposed on the top surface of the gate electrode (Item 140), the metal layer (Item 160) extending over the top surface of the gate electrode (Item 140); extending from the top surface of the gate electrode (Item 140) toward the drain electrode (Item 182), wherein no metal layer (Item 160) extends from the drain electrode (Item 182) toward the gate electrode (Item 140).
Hill does not teach forming a field plate, where the field plate is metal free, forming the field plate comprising: providing a dielectric layer disposed on the surface of the semiconductor structure in regions between the source electrode and the drain electrode, the dielectric layer extending over the top surface of the gate electrode; providing a mask on the dielectric layer, the mask covering areas of the dielectric layer and exposing portions of the dielectric layer; implanting electric ions in the portions of the dielectric layer from a source external of the semiconductor structure, the electric ions extending over a region between the top surfaces of the gate electrode and the drain electrode, the electric ions implanted in the portion of the dielectric layer extending  from the top surface of the gate electrode toward the drain so that the electric ions are at least over the top surface of the gate electrode extend over a region between the top surface of the gate electrode and the drain electrode, and no electric ions are implanted in a portion of the dielectric layer extending from the drain electrode toward the gate electrode covered by the mask.
Then teaches a field effect transistor where a field plate is metal free (Paragraph 0047) and electric ions (Paragraph 0047) are implanted via ion implantation in portions of a dielectric layer (Item 110) providing for a field plate (Item 104; Paragraph 0047).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the field plate structure be metal free and implant electric ions in the portions of the dielectric layer from a source external of the semiconductor structure, such that the electric ions extend over a region between the top surface of the gate electrode and the drain electrode, and no electric ions are present in a portion of the dielectric layer extending from the drain electrode toward the gate electrode because electric charges provide viable approaches to changing the distribution of electric field at a transistor drain to increase the breakdown voltage of a transistor without incurring the large parasitic capacitances associated with the use of metal field plates (Then Abstract). Further the use of electric charge as the field plate negates the need for the field plate to be connected a potential or ground (Then Paragraph 0047) such that the footprint of the field plate is smaller and requires less materials which renders processing easier.
Chen teaches where a mask (Item 140) is used during an ion implantation process (Item 152), where the portions covered by the mask are not implanted and the portions exposed by the mask are implanted (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a mask on the dielectric layer, the mask covering areas of the dielectric layer and exposing portions of the dielectric layer, where electric ions are implanted in portions of the dielectric layer exposed by the mask and where electric ions are not implanted in portions of the dielectric layered covered by the mask because using a mask during ion implantation is known to limit the location where electric ions are implanted such that electric ions can be implanted in desired locations (Chen Paragraph 0056).   
When the metal field plate of Hill is replaced with the fixed immobile electric charge in dielectric layer field plate of Then in the location taught by Hill the field plate structure will have implanted ions in a dielectric layer disposed on the top surface of the gate electrode and on a surface of a semiconductor in the region between the gate electrode and the drain electrode; electric ions will be disposed in portions of the dielectric layer, the electric ions will be located in the portion of the dielectric layer extending from the gate electrode toward the drain electrode so that the electric ions are at least over the top surface of the gate electrode, wherein no electric charge is located in a portion of the dielectric layer extending from the drain electrode toward the gate electrode.
Hill does not teach wherein providing a field plate structure comprising a dielectric layer comprises providing a dielectric layer on a top surface of the drain electrode and directly on a top surface of a source electrode. 
Fig. 1 of Yang teaches where a dielectric layer (Item 60) comprising a field plate structure (Item 80) is provided in direct contact with a top surface of a drain electrode (Item 40) and in direct contact with a top surface of a source electrode (Item 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have providing a field plate structure comprising a dielectric layer comprises providing a dielectric layer on a top surface of the drain electrode and directly on a top surface of a source electrode because the dielectric layer protects portions of the source and drain electrodes that are not covered by source and drain contacts, respectively.    

Regarding claim 10, the combination of Hill, Then, Chen and Yang teaches all of the elements of the claimed invention as stated above.
Hill does not teach where the electric ions are electrically isolated from the source electrode and the drain electrode.
However, when the electric ions, taught by Then, are included in the dielectric layer of Hill, as stated in the rejection of claim 9 above, the electric ions will be electrically isolated from the source electrode and the drain electrode.
Regarding claim 11, the combination of Hill, Then, Chen and Yang teaches all of the elements of the claimed invention as stated above.
Hill does not teach where the electron ions have a predetermined distribution in the dielectric layer.
Fig. 1 of Then further teaches where the electron ions are deposited with a predetermined distribution into the dielectric layer (Item 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the electric ions have a predetermined distribution in the dielectric layer because the distribution of electric ions will change the distribution of the electric field at a transistor drain to increase the breakdown voltage of the transistor without incurring the large parasitic capacitances associated with the use of metal files plates (Then Abstract).
Regarding claim 19, the combination of Hill, Then, Chen and Yang teaches all of the elements of the claimed invention as stated above.
Hill does not teach where the dielectric layer extends from the top surface of the drain electrode over the top surface of the gate electrode to the top surface of the source electrode.
Fig. 1 of Yang teaches a dielectric layer (Item 60) comprising a field plate structure (Item 80), where the dielectric layer (Item 60) is undivided, wherein the dielectric layer (Item 60) extends from the top surface of the drain electrode (Item 40) over the top surface of the gate electrode (Item 50) to the top surface of the source electrode (Item 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer extends from the top surface of the drain electrode over the top surface of the gate electrode to the top surface of the source electrode because this configuration allows for the dielectric layer to protect the gate source and drain electrodes where portions of contacts to the respective electrodes is not present.
Regarding claim 20, the combination of Hill, Then, Chen and Yang teaches all of the elements of the claimed invention as stated above.
Hill does not teach where the dielectric layer extends from the top surface of the drain electrode over the top surface of the gate electrode to the top surface of the source electrode.
Fig. 1 of Yang teaches a dielectric layer (Item 60) comprising a field plate structure (Item 80), where the dielectric layer (Item 60) is undivided, wherein the dielectric layer (Item 60) extends from the top surface of the drain electrode (Item 40) over the top surface of the gate electrode (Item 50) to the top surface of the source electrode (Item 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric layer extends from the top surface of the drain electrode over the top surface of the gate electrode to the top surface of the source electrode because this configuration allows for the dielectric layer to protect the gate source and drain electrodes where portions of contacts to the respective electrodes is not present.
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 09/09/2022, with respect to the rejection(s) of claim(s) 1, 5, 7, 8, 9, 12 and 13 and their dependents, under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891